Where the court appoints a stenographer, under §256 of the Code, as amended by chap. 459 of the laws of 1860, and orders the expenses thereof to be paid by the parties equally, the prevailing parties cannot tax the money thus paid as a disbursement. The Code, by requiring this expense “ to be paid by the parties,” absolutely, without any provision that either may reclaim, in any event, the sum paid, disposes of the question hy whom the expense is to be borne. The object of incurring it is not the relief of the court alone. The parties are benefited, not only by a saving of time at the trial, but by a saving of labor and expense in the preparation of a case or exceptions and amendments thereto, if either moves for a new trial. In Arnoux agt. Callendar the same decision is made.